 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHELLYN JONES,                                  Case No. 1:18-cv-01308-JDP

12                       Plaintiff,                   ORDER TO SHOW CAUSE WHY THIS CASE
                                                      SHOULD NOT BE DISMISSED FOR
13           v.                                       PLAINTIFF’S FAILURES TO PROSECUTE AND
14                                                    TO COMPLY WITH COURT ORDERS
      DEPARTMENT OF CORRECTIONS
      REHABILITATION,
15                                                    ORDER DIRECTING THE COURT CLERK TO
                         Defendant.                   ASSIGN THE CASE TO A DISTRICT JUDGE
16

17                                                    30-DAY DEADLINE

18

19          Plaintiff is a former state prisoner proceeding without counsel in this civil rights action
20   brought under 42 U.S.C. § 1983. On October 4, 2018, the court ordered plaintiff to file a first
21   amended complaint and to file a completed regular civil in forma pauperis application or pay the
22   $400.00 filing fee in full. ECF No. 4. Plaintiff has neither paid the filing fee nor filed anything in
23   response to the court’s order.
24          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a
25   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
26   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties
27   to resolve disputes expeditiously and to avoid needless burden for the parties. See
28
                                                        1
 1   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 2            Considering plaintiff’s pro se status and in the interests of justice, the court will provide

 3   plaintiff with an opportunity to show cause for the failures to prosecute and to comply with the

 4   court’s order.

 5            ORDER

 6            Accordingly,

 7            1. Plaintiff must show good cause in writing, no later than thirty days from the date of

 8   service of this order, why this case should not be dismissed for failure to comply with a court

 9   order and failure to prosecute. If plaintiff (1) files an amended complaint within thirty days of

10   this order and (2) files a completed regular civil in forma pauperis application or pays the

11   $400.00 filing fee in full, the court will discharge the order to show cause and screen the amended

12   complaint.

13            2. Any response to this order must be filed with the court.

14            3. Plaintiff is cautioned that failure to file and serve a written response to this order will be

15   grounds for dismissal.

16            4. The clerk of court is directed to assign a district judge to this case.

17
     IT IS SO ORDERED.
18

19
     Dated:       March 5, 2019
20                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                           2
